United States Court of Appeals
                     For the First Circuit


No. 19-1818

                     STATE OF RHODE ISLAND,

                      Plaintiff, Appellee,

                               v.

   SHELL OIL PRODUCTS CO., L.L.C.; CHEVRON CORP.; CHEVRON USA,
 INC.; EXXONMOBIL CORP.; BP, PLC; BP AMERICA, INC.,; BP PRODUCTS
      NORTH AMERICA, INC.; ROYAL DUTCH SHELL P.L.C.; MOTIVA
   ENTERPRISES, L.L.C.; CITGO PETROLEUM CORP.; CONOCOPHILLIPS;
   CONOCOPHILLIPS CO.; PHILLIPS 66; MARATHON OIL CO.; MARATHON
PETROLEUM CORP.; MARATHON PETROLEUM CO., L.P.; SPEEDWAY, L.L.C.;
     HESS CORP.; LUKOIL PAN AMERICAS L.L.C.; AND DOES 1-100,

                    Defendants, Appellants,



                GETTY PETROLEUM MARKETING, INC.

                           Defendant.



                          ERRATA SHEET
     The opinion of this Court issued on October 29, 2020, is
amended as follows:
     On page 4, line 2, replace " there is ambiguity § 1447(d)"
with " there is ambiguity in § 1447(d)."